Title: Cash Accounts, December 1766
From: Washington, George
To: 



[December 1766]



Cash


Decr  —
To Cash won at Cards
£ 8. 0. 0


12—
To Do of Colo. F[ielding] Lewis due to my proportion of our Carolina Plantn Acct
1.14.10 1/2


Do—
To Do of Do on Acct of his Wa[l]ker & my Purchases in Nansemond
1. 9. 6


25—
To Ditto of Vale Crawford for Mr Jno. Auge Washington
3. 0. 0



To Ditto of Mr Humphrey Peake




[Maryland currency]
0. 7. 6



[Virginia currency]
3.11. 8



To Ditto of Danl Talbot Weaving




[Maryland currency]
1. 2. 6



To Do Balle of Jno. Wards Acct
0. 9. 7 1/2



To Cash at Cards [Maryland currency]
0. 7. 6



[Virginia currency]
0. 5. 3



To Ditto recd & not chargd
5.15.  


Contra


Decr 1—
By Postage of a Letter
0. 1. 0



By Tea at the Coffee House
0. 1. 0



By Servants
0. 1. 3


2—
By Jno. P. Custis
1. 0. 0


4—
By 1 Phial Balsams of Honey
0. 7. 6



By Mr [William] Rind for 1 Years Gazette to end in May next
0.12. 6



By Servants
0. 1. 0




By mending two fans—Mr Geddy
0. 3. 9



By 2 Bonnets of Mr [James] Hubbard
1. 5. 0



By 1 Greek Grammer for Mr Custis
0. 2. 6



By Postage of Letters 3/. 2 Packs Cards 2/6
0. 5. 6


10 
By Mr Trebell—Wmsburg Purse Octr 1765
1. 0. 0


11—
By Colo. Tayloe for the Williamsburg Octr Purse 1766
1. 0. 0


12—
By Wm Godfrey Barbers Acct
3. 3. 6



By Expences at Trebells
4.11. 9



By 1 Dozn Oranges
0. 3. 9



By 1 sett of Necklace & Earings
2. 0. 0



By Mrs Campbell for board & Lodgg
17. 7. 6



By Mr Craig for 1 pr Garnet Earings
2. 0. 0


15—
By Mr Barthw Dandridge
22.10. 0



By Colo. Bassets Servants
0.14. 3


16—
By Expences at Hubbards
1.12. 6



By Servants
0. 1. 3


17—
By [William] Houston’s Acct 13/6. Cards 15/
1. 8. 6



By Expences at Dumfries
1. 9. 4


19—
By Antimony
0. 2. 6



By Expences at Occoquan ferry
0.10. 0


20—
By Ditto at Lynton’s Ordy
0.18. 0



By Tarter emetic & L[iqui]d Laudanum for Mr Abednego Adams
0. 4. 0



By Mr [Hector] Ross’s Smith mendg Wheels of Cha[rio]t
0. 1. 0


21—
By 5 Gallns Cranburys [Maryland currency]
0. 7. 6



By 75 lbs. dryed fish [Maryland currency]
0.15. 0


25—
By Robert Haims
0.15. 0


26—
By Jno. Alton
7. 0. 0



By Colo. [George William] Fairfax’s Servants
1. 5. 0



By Danl Talbot in change
0. 2. 6


31—
By Cash supposd to be paid away & not credited
17. 6. 2



By Ditto upon hand this day & carrd to new Acct for 1767 folio 242 viz.




In Virginia Paper £160.7.9




English Silver 1.5.7
161.13. 4



Dollars 76¾ @7/6 [Maryland currency]
28.15. 6


